United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Denise Prado, for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1558
Issued: April 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 27, 2016 appellant, through her representative, filed a timely appeal of a May 26,
2016 merit decision and a June 16, 2016 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish more than
10 percent permanent impairment of her left upper extremity for which she previously received
schedule awards; and (2) whether OWCP properly denied appellant’s request for reconsideration
on the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 4, 2006 appellant, then a 40-year-old mail carrier, filed a recurrence claim
(Form CA-2a) alleging a recurrence of her medical condition on September 28, 2006 due to her
March 1, 1999 employment injury.3 OWCP developed this as a new occupational disease claim.
Appellant alleged that she had received continued medical treatment for her March 1, 1999
employment injury. The employing establishment noted that she had returned to full duty on
April 19, 2000. Appellant accepted a light-duty assignment at the employing establishment on
June 10, 2006.
In a report dated February 19, 2007, Dr. Roanna Garner, a Board-certified neurologist,
reviewed appellant’s diagnostic studies, including magnetic resonance imaging (MRI) scans
dated January 13 and November 14, 2005, and found that appellant’s left rotator cuff was intact
with mild tendinosis of the supraspinatus tendon. She diagnosed chronic cervical sprain, left
shoulder injury, and left elbow tendinitis. Dr. Garner opined that appellant had 20 percent joint
impairment, 5 percent upper extremity impairment of the left shoulder, and 5 percent cervical
spine impairment. She issued a similar report on July 26, 2007.
Appellant filed a schedule award claim (Form CA-7) on August 17, 2007. OWCP’s
medical adviser reviewed Dr. Garner’s reports and determined that appellant had no ratable
permanent impairment of her left arm pursuant to the American Medical Association, Guides to
the Evaluation of Permanent Impairment4 (A.M.A., Guides).
In a decision dated December 11, 2007, OWCP denied appellant’s request for a schedule
award finding that the medical evidence failed to establish a permanent measurable scheduled
impairment.
Appellant underwent an additional left shoulder MRI scan on March 5, 2012 which
demonstrated impingement and heterogeneous signals in the supraspinatus and infraspinatus
tendons. She underwent a cervical MRI scan on August 1, 2012 which indicated mild diffuse
asymmetrical disc bulges and posterocentral disc protrusions at C3-4 through C6-7 levels with
straightening of the cervical lordosis, suggestive of paraspinal muscle spasm. Appellant
3

OWCP had accepted appellant’s claim for cervical sprain and aggravation of left shoulder tendinitis on
June 21, 2006.
4

At the time of this report, OWCP relied on the fifth edition of the A.M.A., Guides to determine permanent
impairment for schedule award purposes. A.M.A., Guides, (5th ed. 2001). For new decisions issued after May 1,
2009 OWCP began using the sixth edition of the A.M.A., Guides. A.M.A., Guides, (6th ed. 2009); Federal (FECA)
Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims, Chapter 2.808.5a
(February 2013); id. Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).

2

underwent a nerve conduction velocity study on April 3, 2013 which was read as abnormal and
indicative of a right C6 upper truck entrapment.
Appellant’s attending physician, Dr. Samy F. Bishai, an orthopedic surgeon, completed a
report on February 11, 2014 and opined that appellant had reached maximum medical
improvement. He noted that her left shoulder was tender overlying the anterior, lateral, and
posterior aspects of the shoulder joint. Dr. Bishai used the range of motion (ROM) method of
rating permanent impairment and found 80 degrees of flexion, 20 degrees of extension, 80
degrees of abduction, 15 degrees of adduction, 50 degrees of external rotation, and 40 degrees of
internal rotation. He found reduced sensation in the ulnar nerve distribution of the left hand with
a positive Tinel’s sign and a positive Phalen’s test. Dr. Bishai diagnosed chronic cervical strain,
cervical disc syndrome, internal derangement of the left shoulder, radiculopathy of the upper
extremities bilaterally, carpal tunnel syndrome of the left hand, and left shoulder impingement
syndrome. He opined that appellant’s left shoulder should be evaluated for permanent
impairment purposes based on her loss of ROM. Dr. Bishai referenced Table 15-34 of the
A.M.A., Guides5 and found that 80 degrees of flexion was nine percent permanent impairment,
that 20 degrees of extension was two percent permanent impairment, that 80 degrees of
abduction was six percent permanent impairment, that 15 degrees of adduction was one percent
permanent impairment, that 20 degrees of internal rotation was four percent permanent
impairment, and that 50 degrees of external rotation was two percent permanent impairment.
Dr. Bishai concluded that appellant had 24 percent permanent impairment of her left arm using
the ROM method.
Appellant again, on April 1, 2014, filed a claim for a schedule award (Form CA-7).
In a decision dated April 8, 2014, OWCP accepted the additional conditions of sprain of
the neck, calcifying tendinitis of the left shoulder, and aggravation of displacement of cervical
disc without myelopathy.
OWCP requested additional medical evidence on April 28, 2014 to support appellant’s
permanent impairment claim for schedule award purposes. It afforded her 30 days to respond.
Appellant underwent a cervical MRI scan on April 17, 2014 which demonstrated disc
bulge at C4-5 which indented the anterior thecal sac, disc herniation at C5-6, as well as disc
bulge, and herniation at C6-7.
Dr. Harvey Bishow, a Board-certified orthopedic surgeon, examined appellant on
May 19, 2014 also used the ROM method of rating permanent impairment. He found 160
degrees of abduction, 130 degrees of flexion, 60 degrees of internal rotation, and normal external
rotation. Dr. Bishow noted that appellant had requested a surgical evaluation of her left
shoulder. He then provided an impairment rating based on both her loss of ROM in the left
shoulder as well as a rating using the diagnosis-based impairment (DBI) method of impairment
rating for a partial rotator cuff tear. Dr. Bishow combined these impairment ratings to reach 13
percent permanent impairment of the left upper extremity.

5

A.M.A., Guides 475, Table 15-34.

3

OWCP’s medical adviser reviewed Dr. Bishow’s report and determined that appellant
was not entitled to a permanent impairment rating based on both DBI and ROM. He reviewed
her ROM examination findings and found that under Table 15-346 that she had eight percent
permanent impairment of her left upper extremity.
By decision dated June 26, 2014, OWCP granted appellant a schedule award for eight
percent permanent impairment of her left upper extremity. Appellant disagreed with this
decision and requested an oral hearing with a representative of OWCP’s Branch of Hearings and
Review on July 3, 2014.
On February 11, 2015 at the oral hearing before an OWCP hearing representative,
appellant’s representative contended that OWCP’s medical adviser improperly discounted
Dr. Bishai’s report and also improperly reduced Dr. Bishow’s impairment rating.
By decision dated April 30, 2015, OWCP’s hearing representative set aside OWCP’s
June 26, 2014 schedule award determination and remanded the case for referral to a second
opinion physician to determine which of appellant’s left shoulder conditions were related to her
employment and whether she had any permanent impairment of the left upper extremity
warranting a schedule award.
OWCP developed a statement of accepted facts on May 11, 2015 which listed the
accepted conditions as neck sprain, aggravation of left shoulder tendinitis, and aggravation of
displacement of cervical disc without myelopathy. It noted that appellant had three additional
claims, File No. xxxxxx171 under which OWCP accepted neck and left trapezius injuries,
File No. xxxxxx076 under which OWCP accepted lumbar and cervical strains, and File No.
xxxxxx535 under which OWCP accepted adhesive capsulitis of the right shoulder.
On May 18, 2015 OWCP referred appellant for a second opinion evaluation, with
Dr. William Dinenberg, a Board-certified orthopedic surgeon, to determine the extent of her
permanent impairment for schedule award purposes. Dr. Dinenberg completed a report on
June 9, 2015. He described appellant’s history of injury and noted that she was currently
working full-time light-duty. Dr. Dinenberg reviewed her medical history and diagnostic
studies. He performed a physical examination and found left shoulder ROM at 120 degrees of
flexion, 50 degrees of extension, 20 degrees of internal rotation, 70 degrees of external rotation,
90 degrees of abduction, and 40 degrees of adduction. Dr. Dinenberg noted that appellant had a
positive impingement sign with normal muscle strength and no acromioclavicular (AC) joint
pain to palpation. He reported that she had positive Phalen’s test, positive Tinel’s sign, and
positive carpal tunnel compression test at the left wrist. Dr. Dinenberg found decreased
sensation to light touch in the left small finger, ring finger, and thumb. He diagnosed
aggravation of left shoulder tendinitis, and sprain of the cervical spine with aggravation of
cervical disc displacement without myelopathy. Dr. Dinenberg used the ROM method and
correlated appellant’s left shoulder loss of ROM with the A.M.A., Guides7 and found that she
had 3 percent permanent impairment due to 120 degrees of flexion, 4 percent permanent
6

Id.

7

Id.

4

impairment due to 20 degrees of internal rotation, and 3 percent permanent impairment due to
90 degrees of abduction for a total permanent impairment rating of 10 percent of the left upper
extremity.
OWCP’s medical adviser reviewed the medical evidence of record on July 24, 2015 and
found that Dr. Dinenberg’s report established appellant’s permanent impairment for schedule
award purposes at 10 percent of the left upper extremity due to loss of ROM.
By decision dated July 28, 2015, OWCP granted appellant a schedule award for an
additional two percent permanent impairment of her left upper extremity. On August 5, 2015
appellant disagreed with this decision and requested an oral hearing.
Appellant testified at the oral hearing on March 15, 2016 before an OWCP hearing
representative. Appellant’s representative contended that Dr. Bishai’s impairment rating was the
most appropriate.
On April 7, 2016 appellant underwent a left shoulder MRI scan which demonstrated
rotator cuff tendinosis with a partial thickness tear of the supraspinatus tendon and a partial
thickness tear of the infraspinatus tendon. This MRI scan also demonstrated mild chronic AC
joint osteoarthrosis and mild bursitis.
Appellant submitted a report from Dr. Bishai completed on July 4, 2015. In his
examination of her left shoulder, Dr. Bishai found loss of ROM including forward elevation of
75 degrees, backward elevation of 15 degrees, abduction of 75 degrees, adduction of 15 degrees,
external rotation of 40 degrees, and internal rotation of 20 degrees. He found electrodiagnostic
evidence consistent with cervical radiculopathy affecting the upper extremities. Dr. Bishai
diagnosed chronic cervical strain, cervical disc syndrome, internal derangement of the left
shoulder, bilateral radiculopathy of the upper extremities, left carpal tunnel syndrome, and left
shoulder impingement syndrome. He reviewed Dr. Dinenberg’s report and disagreed with his
findings of appellant’s ROM. Dr. Bishai noted, “I have seen [appellant] numerous times and I
conducted this examination many times and the [ROM] figures have remained very close every
time I do the examination, so my impairment rating is based on multiple visits and many [ROM]
examinations at different times.” He opined that Dr. Dinenberg’s examination was very brief
and that he did not “do much” of a complete examination in every movement.
By decision dated May 26, 2016, OWCP’s hearing representative found that appellant
had not established more than 10 percent permanent impairment of her left upper extremity
entitling her to a schedule award. She found that Dr. Dinenberg’s impairment rating based on his
ROM figures was appropriate.
Appellant’s representative again requested reconsideration of the May 26, 2016 decision
and alleged an unresolved conflict of medical opinion evidence between appellant’s physician
and OWCP’s medical adviser.
In a decision dated June 16, 2016, OWCP declined to reopen appellant’s claim for
consideration of the merits as no additional factual or medical evidence was submitted in support
of her request for reconsideration.

5

LEGAL PRECEDENT -- ISSUE 1
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.8 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.9 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.10
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A. issued a 52-page document entitled “Clarifications and Corrections,
Sixth Edition, Guides to the Evaluation of Permanent Impairment.” The document included
various changes to the original text, intended to serve as an erratum/supplement to the first
printing of the A.M.A., Guides. In April 2009, these changes were formally incorporated into
the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).11 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.12
ANALYSIS -- ISSUE 1
The issues on appeal are whether appellant has met her burden of proof to establish more
than 10 percent permanent impairment of her left upper extremity for which she has previously
received a schedule award and whether OWCP properly denied her request for reconsideration
on the merits pursuant to 5 U.S.C. § 8128(a).
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
8

See 20 C.F.R. §§ 1.1-1.4.

9

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
10

5 U.S.C.

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5a (February 2013).
12

Isidoro Rivera, 12 ECAB 348 (1961).

6

consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.13
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.14 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.15
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the May 26 and June 16,
2016 decisions.16 Following OWCP’s development of a consistent method for calculating
permanent impairment for upper extremities to be applied uniformly, and such other
development as may be deemed necessary, OWCP shall issue a de novo decision on appellant’s
claim for an upper extremity schedule award.
CONCLUSION
The Board finds this case not in posture for decision.

13

T.H., Docket No. 14-0943 (issued November 25, 2016).

14

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

15

Supra note 12.

16

Due to the outcome of issue 1, the issue of whether OWCP properly denied appellant’s request for
reconsideration of the merits of her claim is moot.

7

ORDER
IT IS HEREBY ORDERED THAT the May 26 and June 16, 2016 decisions of the
Office of Workers’ Compensation Programs are set aside, and the case is remanded for further
action consistent with this decision.
Issued: April 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

